DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Applicant’s addition of new claim 22, in the paper of 3/1/2020, is acknowledged.   Applicants' arguments filed on 3/1/2020, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-4, 6, 8, 10, 13-15 and 22 are still at issue and are present for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 is indefinite and unclear in the recitation of “growth defect” as it is unclear and confusing as to what applicants consider to be a growth defect.  While applicant’s specification at paragraph [0022] and [0180] refer to no major growth defects being detected, it is unclear as to applicants intended meaning in what is and what is not considered to be a “growth defect”. 
Appropriate amendment and/or comment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 10, 13-15 and 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-4, 6, 8, 10, 13-15 and 22 are directed to any eukaryotic cell comprising an exogenous nucleic acid sequence encoding any endoglucosaminidase enzyme; wherein the endoglucosaminidase is an endo-beta-N-acetylglucosaminidase of EC class 3.2.1.95; and wherein the eukaryotic cell is a UDP-galactose 4-epimerase (GalE) knockout cell.  The specification fails to describe sufficient representative species of these cells, nucleic acids encoding any endoglucosaminidase wherein the endoglucosaminidase is an endo-beta-N-acetylglucosaminidase of EC class 3.2.1.95 by sufficient guidance and/or identifying structural characteristics or properties, for which no predictability of structure is apparent. Applicant’s claims are directed to any eukaryotic cell comprising any exogenous nucleic acid encoding any endoglucosaminidase enzyme; wherein the endoglucosaminidase is an endo-beta-N-acetylglucosaminidase of EC class 3.2.1.95.  The encoded endoglucosaminidase enzyme of EC class 3.2.1.95 refers to any polypeptide having the functionality of EC class 3.2.1.95, which is any polypeptide that performs hydrolysis of (1→6)-α-D-glucosidic linkages in dextrans, to remove successive isomaltotriose units from the non-reducing ends of the chains. Given this lack of sufficient representative species or guidance as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.

Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 13-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuris et al. (Nature Biotechnology, Vol 32, No. 5, pp 485-May 2014), Kingsley et al. (Cell, Vol 44, pp 749-759, March 1986) and Kwon et al. (Current Microbiology, Vol 37, pp 144-148, March 1998).

Meuris et al. teach that glycodelete engineering of mammalian cells simplifies N-glycosylation of recombinant proteins.  Meuris et al. teach that the heterogeneity in the N-glycans on therapeutic proteins causes difficulties for protein purification and process reproducibility.  Meuris et al. teach that this heterogeneity arises from the multistep process of mammalian complex-type N-glycan synthesis.  As a means of addressing the difficulties in protein purification as a result of complex type N-glycan synthesis, Meuris et al. teach a glycoenginnering strategy which they call glycodelete that shortens the Golgi N-glycoslyation pathway in mammalian cells.  Meuris et al. teach that this shortening results in the expression of proteins with small, sialylated trisaccharide N-glycans and reduced complexity compared to native mammalian cell glycoproteins.  Meuris et al. further teach that the glycodelete engineering does not interfere with the functioning of N-glycans in protein folding and the physiology of the modified cells.  Meuris et al. further teach that a therapeutic human IgG expressed in GlydoDelete cells had properties such as reduced initial clearance that would be beneficial when the therapeutic goal is antigen neutralization.  Meuris et al. disclose that the taught glycodelete strategy is the expression of a nucleic acid encoding a endo--N-acetylglucosaminidase from Hypocea jecorina in 293SGnTI(-) eukaryotic cell along with 
Meuris et al. conclude that their glycodelete glycoengineering strategy produce proteins with relatively simple N-linked glycan structures in contrast to the dozens of glycan structures produced by wild-type mammalian cells.  Meuris et al. teach that this glycodelete strategy offers many reported therapeutic benefits of the short N-glycans generated including the favorable alteration of antibodies when the therapeutic goal is antigen neutralization.  Meuris et al. teach that future work will explore additional modulations of biopharmaceutical function can be achieved by the GlydoDelete structures.
Kwon et al. teach the effect of GalE inactivation on lipopolysaccharide profile of helicobacter pylori.  Kwon et al. teach the isolation and cloning of the GalE gene and its use in the creation of a GalE knockout H. pylori strain.  To confirm the result of the GalE gene knockout, Kwon et al. examine the purified Lipopolysaccharide profile and show that it was characterized by a lower molecular weight than that of the parental strain.  Kwon et al. teach that these results are consistent with the loss of galactose in the carbohydrate moiety of LPS, leading to low molecular weight, rough form LPS without O-side chain in H. pylori.

Before the effective filing date, one of skill in the art would have been motivated to knockout the galE gene in the glycodelete cells taught by Meuris et al. as a means of reducing the glycan heterogeneity of produced therapeutic proteins and culture the produce cells for the production and isolation of the therapeutic protein.  This motivation comes from the teaching of Meuris et al. who teach that the shortening of N-linked glycosylation results in therapeutic proteins with reduced glycan complexity compared to native mammalian cell glycoproteins which does not interfere with protein folding and physiology and that is actually beneficial to the production of the therapeutic protein.  Meuris et al. teaches that O-glycosylation was responsible for at least some of the remaining glycan heterogeneity in the proteins produced in the glycodelete cells.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings and results of Meuris et al., Kingsley et al. and Kwon et al. who teach all the materials and methods necessary to produce the obvious mutant eukaryotic cells.

Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that the claims embody unexpected results.  Applicants support this statement of “unexpected results” with a paragraph from applicants own specification [see paragraph 0022].
Applicants note the contrast of the cells of the pending claims with those of Kingsley and submit that the cells of Kingsley were growth deficient due to the lowered GalE activity.  Applicants submit that as indicated in the legend to Table 1, the IdlD cells of Kingsley were at least 15% deficient in protein production and that Kingsley teaches that all abnormal phenotypes of the ldlD cells are due to a defect in the GalE gene and that these abnormal phenotypes can be corrected by adding exogenous galactose and GalNAc into the growth medium.  Applicants submit that thus, Kingsley teaches that a deficiency in GalE activity in a eukaryotic cell line leads to growth defects and abnormal phenotypes. 
Applicants submit that in view of the teachings of Kingsley, the cells of the present claims embody unexpected results as the claimed cells have no growth defects nor any penalty in protein production - which is different from the cells of Kingsley. Applicants submit that as such, the combination of the references cannot render obvious the pending claims.
Applicants submit that the combination of the references cannot render obvious the pending claims as a person of ordinary skill in the art at the time of the present application would have had no motivation to combine the references to arrive at the pending claims. 
	Applicants submit that the IdlD cells of Kingsley display growth defects, lowered protein production, and abnormal phenotypes resulting from a deficiency in GalE activity.   Applicants submit that in view of these issues, a person of ordinary skill in the art at the time of the present application would not have chosen to modify the cells of Meuris to knock out GalE activity in these cells as there would have been the expectation of growth defects, abnormal phenotypes, and reduced yield of the very proteins that Meuris is trying to produce.
Applicants further submit that Merius teaches cells expressiong endo-beta-N-acetylglucosaminidase, but makes no teaching or suggestion for the knocking out of GalE.  Applicants submit that Kwon teaches GalE knockouts in H. Pylori but note that H. Pylori is not a euakaryotic cell, and Bacteria do not produce N-glycans. Finally applicants submit that as shown in Table 1 of Kingsley, there remains some GalE activity in the cells and as such, it cannot be said that the cells of Kingsley are GalE knockout cells. 
Thus Applicants submit that a person of ordinary skill the art would have concluded that the combination of the references cannot render obvious the pending claims as the references, alone or in combination, do not teach or suggest all the elements of the pending claims. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
As stated previously and repeated above, before the effective filing date, one of skill in the art would have been motivated to knockout the galE gene in the glycodelete 
Applicant’s contrast of the cells of the pending claims with those of Kingsley is acknowledged.  Applicants submission that the cells of Kingsley were growth deficient due to the lowered GalE activity based upon applicants submission that as indicated in the legend to Table 1, the IdlD cells of Kingsley were at least 15% deficient in protein production is acknowledged, however, not found persuasive as examination of the legend of Table 1 (top of page 752) does not appear to support this assertion. Applicant’s submission that Kingsley teaches that all abnormal phenotypes of the ldlD cells are due to a defect in the GalE gene and that these abnormal phenotypes can be corrected by adding exogenous galactose and GalNAc into the growth medium is acknowledged and it is noted that this does not teach away from the previously stated motivation to combine.  In response to applicants submission that, Kingsley teaches that 
Applicants submission that in view of the teachings of Kingsley, the cells of the present claims embody unexpected results as the claimed cells have no growth defects nor any penalty in protein production - which is different from the cells of Kingsley is acknowledged, however as discussed above is not found persuasive in the specifics of the support for applicants assertion and further the teaching that any potential abnormal phenotype can be overcome by the addition of serum to the growth medium. 
Applicants submission that the combination of the references cannot render obvious the pending claims as a person of ordinary skill in the art at the time of the present application would have had no motivation to combine the references to arrive at the pending claims is not found persuasive on the basis that as previously stated, the motivation comes from the teaching of Meuris et al. who teach that the shortening of N-linked glycosylation results in therapeutic proteins with reduced glycan complexity compared to native mammalian cell glycoproteins which does not interfere with protein folding and physiology and that is actually beneficial to the production of the therapeutic protein.  Meuris et al. teaches that O-glycosylation was responsible for at least some of the remaining glycan heterogeneity in the proteins produced in the glycodelete cells.  
Atty. Dkt. No. 10488-07452 US	In response to applicants repeated submission that the IdlD cells of Kingsley display growth defects, lowered protein production, and abnormal phenotypes resulting from a deficiency in GalE activity as stated above and previously these argued defects can be overcome by supplementation of the cellular culture medium.   

Thus, claims 1-4, 6, 8, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuris et al. (Nature Biotechnology, Vol 32, No. 5, pp 485-May 2014), Kingsley et al. (Cell, Vol 44, pp 749-759, March 1986) and Kwon et al. (Current Microbiology, Vol 37, pp 144-148, March 1998).

Remarks
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
5/26/2021


/Richard G Hutson/
Primary Examiner, Art Unit 1652